DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character not mentioned in the description: the “L” indicating the dashed line in FIG. 1 and the “CL” indicating the dashed line in FIG. 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference signs mentioned in the description: “23” indicating the input shaft in paragraph [0025] line 7.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: the paragraph index [0016] should be removed as it designates a section title and succeeding paragraph index numbers should be adjusted accordingly.  Appropriate correction is required.
Claim Objections
Claim 12 is objected to because of the following informality: the phrase “the center leg of the Y-shape” constitutes a lack of antecedent basis with the center leg not being previously mentioned but could still be interpreted correctly as being inherent to the structure of a Y-shaped tube. The phrase should be replaced with “a center leg of the Y-shape.”  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-7, and 14-16 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Patent No. 8,653,704 to Atarashi et al. (hereinafter Atarashi).
Regarding claim 1, Atarashi teaches a hybrid drive assembly (FIG. 1, 1), comprising: a hybrid drive housing (FIG. 2, 60) with an electric motor (FIG. 2, 11) and a disconnect clutch (Column 4, lines 50-63) therein, wherein the hybrid drive housing is configured to connect (FIG. 9, 21) to a transmission (FIG. 9, 96); a torque converter between the electric motor and the transmission (Column 23, lines 48-53); a baffle (FIG. 5, 71, 80) extending radially between (Column 23, lines 48-53) the torque converter and the hybrid drive housing, the baffle including a ring-shaped body (FIG. 3, 80) that is affixed (Column 13, lines 53-55) to the hybrid drive housing and extends completely around (FIG. 3) a transmission side periphery of the hybrid drive housing; a fluid pathway (FIG. 5, 50, 51, 52) located on or in the baffle, a plurality of orifices (FIG. 2, 31, 32, 59) extending from the fluid pathway toward the electric motor, and a fluid inlet port (FIG. 5, 33) connected to the fluid pathway; and a fluid connection from a pressurized fluid source (Column 22, lines 23-32) to the fluid inlet port.
Regarding claim 2, Atarashi teaches the assembly of claim 1, wherein the baffle includes an internal cavity (FIG. 5, 81) in the ring-shaped body that forms (Column 14, lines 12-54) the fluid pathway.
Regarding claim 3, Atarashi teaches the assembly of claim 2, wherein the fluid pathway extends at least about 120 degrees (FIG. 5) around the transmission side periphery of the hybrid drive housing.
Regarding claim 5, Atarashi teaches the assembly of claim 1, wherein the orifices are adapted (FIG. 6B, 32) to spray fluid on a stator (Column 19, lines 25-33) of the electric motor.
Regarding claim 6, Atarashi teaches the assembly of claim 1, wherein the baffle includes mounting tabs (FIG. 5, 85) that are configured to be connected to mounting surfaces (FIG. 4, 74) on the hybrid drive housing.
Regarding claim 7, Atarashi teaches the assembly of claim 6, wherein the fluid inlet port is located (FIG. 5, 33) in one of the mounting tabs.
Regarding claim 14, Atarashi teaches the assembly of claim 1, wherein a member and location of the orifices is selected based on a desired cooling area for a stator of the electric motor (Column 19, lines 34-67, Column 20, lines 1-14).
Regarding claim 15, Atarashi teaches a baffle (FIG. 5, 71, 80) having integrated cooling channels (FIG. 5, 50, 51, 52) for a hybrid drive assembly (FIG. 1, 1, Column 6, lines 21-24), the baffle comprising: a ring-shaped body (FIG. 3, 80) that is adapted to be affixed (Column 13, lines 53-55) to a hybrid drive housing (FIG. 2, 60) and extend completely around (FIG. 3) a transmission side periphery of the hybrid drive housing; a fluid pathway (FIG. 5, 50, 51, 52) located on or in the baffle, a plurality of orifices (FIG. 2, 31, 32, 59) extending from the fluid pathway that are configured to be oriented toward an electric motor (FIG. 2, 11) of the hybrid drive assembly; and a fluid inlet port (FIG. 5, 33) connected to the fluid pathway.
Regarding claim 16, Atarashi teaches the baffle of claim 15, wherein the baffle includes an internal cavity (FIG. 5, 81) that forms the fluid pathway (Column 14, lines 12-54) that extends at least about 120 degrees (FIG. 5) around the ring-shaped body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi in light of U.S. Patent Application Publication No. 2015/0175154 to Frait et al. (hereinafter Frait).
Regarding claim 4, Atarashi teaches the assembly of claim 2, wherein the internal cavity is integrally formed (Column 14, lines 12-54) in the baffle. Atarashi does not teach the baffle being formed of a polymeric material.
However, Frait teaches a hybrid drive assembly that contains a baffle (FIG. 5A, 68) that is formed of a polymeric material (Paragraph [0062], plastic is a polymer). The plastic baffle of Frait differs from the casted metal baffle of Atarashi but both serve the purpose of cooling liquid boundaries. Substituting the metal baffle of Atarashi with the plastic baffle of Frait could have been done by a person of ordinary skill in the art as the results of the substitution would have been predictable and the function of the component would not change. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid drive assembly of Atarashi with the plastic baffle of Frait to arrive at the claimed invention.
Regarding claim 17, Atarashi teaches the baffle of claim 16 wherein the internal cavity is integrally formed (Column 14, lines 12-54) in the baffle. Atarashi does not teach the baffle being formed of a polymeric material.
However, Frait teaches a hybrid drive assembly with a baffle (FIG. 5A, 68) formed of a polymeric material (Paragraph [0062], plastic is a polymer). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid drive assembly of Atarashi with the plastic baffle of Frait to arrive at the claimed invention.
Claims 8-9, 11-13, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Atarashi in light of U.S. Patent No. 7,307,363 to Pashnik et al. (hereinafter Pashnik).
Regarding claim 8, Atarashi teaches the assembly of claim 1. Atarashi does not teach the arrangement wherein the fluid pathway is formed by a tube affixed to the baffle, and the orifices are formed in the tube.
	However, Pashnik teaches a tube (FIG. 2, 30) affixed (Column 4, lines 23-57) to the baffle (FIG. 1, 20), and the orifices being formed in the tube (FIG. 2, 42). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to affix the fluid cooling tube assembly of Pashnik to the hybrid drive assembly of Atarashi to arrive at the claimed invention since the assembly of Pashnik provides efficient cooling of the stator and minimizes the size of the hybrid drive assembly (Column 2, lines 64-67, Column 3, lines 1-3), two factors that are desirable to increase system cooling capabilities which results in higher operational efficiency and decrease build size which could result in a less bulky overall design.
Regarding claim 9, Atarashi in view of Pashnik teaches the assembly of claim 8, wherein Pashnik further teaches the assembly wherein the baffle includes clips (FIG. 2, 52) that affix (FIG. 2, 50, 54) the tube to the baffle.
Regarding claim 11, Atarashi in view of Pashnik teaches the assembly of claim 8, wherein Pashnik further teaches the tube extending at least about 120 degrees (FIG. 2) around the transmission side periphery of the hybrid drive housing.
Regarding claim 12, Atarashi in view of Pashnik teaches the assembly of claim 8, wherein Pashnik further teaches the tube being Y-shaped (FIG. 2, 36C), and the center leg of the Y-shape includes the fluid inlet port (FIG. 2, 44) which is connected to the pressurized fluid source (Column 4, lines 11-16).
Regarding claim 13, Atarashi in view of Pashnik teaches the assembly of claim 8, wherein Pashnik further teaches the assembly wherein the orifices are adapted to spray fluid (Column 4, lines 17-20) on a stator (FIG. 1, 16) of the electric motor (FIG. 1, 12).
Regarding claim 18, Atarashi teaches the baffle of claim 15. Atarashi does not teach the assembly wherein the fluid pathway is formed by a tube affixed to the ring-shaped body, and the orifices are formed in the tube.
However, Pashnik teaches the arrangement wherein the fluid pathway is formed by a tube (FIG. 2, 30) affixed to the ring-shaped body (FIG. 2, 48A, 48B, 48C), and the orifices (FIG. 2, 42) are formed in the tube. It would have been to a person of ordinary skill in the art before the effective filing date of the invention to combine the hybrid drive assembly of Atarashi with the fluid cooling tube assembly of Pashnik to arrive at the claimed invention.
Regarding claim 19, Atarashi in view of Pashnik teaches the baffle of claim 18, wherein Pashnik further teaches the assembly wherein the ring-shaped body includes clips (FIG. 2, 52) that affix the tube (FIG. 2, 50, 54) to the baffle.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Atarashi in light of Pashnik as applied to claim 9 above, and further in view of Frait.
Regarding claim 10, Atarashi in view of Pashnik teaches the assembly of claim 9 wherein the clips are integrally formed (Atarashi, Column 14, lines 12-54) in the baffle. Atarashi in view of Pashnik does not teach the baffle being formed of a polymeric material.
However, Frait teaches a hybrid drive assembly with a baffle (FIG. 5A, 68) formed of a polymeric material (Paragraph [0062], plastic is a polymer). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the hybrid drive assembly of Atarashi in view of Pashnik with the plastic baffle of Frait to arrive at the claimed invention.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KIEL MIGUEL RODRIGUEZ whose telephone number is (571)272-9881. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Leonard Chang can be reached on 571-270-3691. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.K.R./Examiner, Art Unit 4174


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832